


EXHIBIT 10.6
2009 DIRECTOR FEES

NATIONAL PENN BANCSHARES
 
Outside Directors only
 
Retainers:  Board members must attend in person or by phone 75% of meetings
(Board and Committee Meetings combined) to be paid retainer. Committees
include:  Audit, Executive, Compensation, Nominating/Corp. Governance, Director
Enterprise Risk Management and Technology Risk Sub-Committee.
Paid Quarterly
Chairperson of Audit Committee
Chairperson of Executive Committee
Chairperson of Compensation Committee
Chairperson of Nominating/Corporate Governance Committee
Chairperson of Directors Risk Management Committee
Chairperson of Technology Risk Sub-Committee
Lead Independent Director
All Other Board Members
$16,200
  13,700
  13,700
  13,700
  13,700
  12,700
  21,200
  11,200
Board Meeting Fees (per meeting attended)
 
$1,500
Committee Fees (per meeting attended)
 
Audit Committee members, including Chairperson
Audit Committee Meeting by Conference Call
Chairperson of Audit Committee also receives fee per phone
   meeting with accountants
Audit Committee Chairperson attendance at Subsidiary Board
   meeting
Audit Committee Member attendance at Executive Disclosure
   Committee meeting
Board Member attendance at ALCO meeting
All Other Committee Members, including Chairperson (Executive,
   Compensation, Nominating/Corp Governance, Risk and
   Technology Risk Sub-Committee)
All Other Committee Phone Meetings
 
$750
750
 
250
 
750
 
750
500
 
                            500
500
Director Education
$750 per day (includes travel day)
Strategic Planning Workshops
$1,000
(entire workshop)
   
NATIONAL PENN BANK
Paid Quarterly
Outside Directors only (per meeting attended)
 
Board meetings (held quarterly)
Phone meeting
Travel expense allowance-annual
$1,000
$1,000
$500
   
DIRECTOR EMERITUS
 
This retainer covers all meetings attended. Includes Bank and Bancshares Board
Meetings and any committee meetings the director emeritus may attend.
$2,000
 
NATIONAL PENN BANK
 
ADVISORY BOARDS
 
Outside directors only
 
Meeting Fees (per meeting unless otherwise noted)
Berks County Advisory Board
FirstService Bank
HomeTowne Heritage Advisory Board
Nittany Bank
Nittany Advisory - Bellefonte
Nittany Advisory - State College
KNBT Advisory – Northern
KNBT Advisory - Northeastern
 
$250
250
6,000/yr
18,000/yr
100
100
250
250
NATIONAL PENN INVESTORS TRUST COMPANY
 
Outside directors only
 
Retainer for all non-bank board members
Meeting Fees (per meeting attended)
Chairperson
Board Meetings
Phone Meetings
$1,000
 
750
500
500
CHRISTIANA BANK AND TRUST COMPANY
 
Outside Directors only
Meeting Fees (per meeting attended)
Board Meetings
Audit Committee members, including Chairperson
Trust Committee, including Chairperson
Travel expense allowance-annual
 
 
$1,000
750
500
500
OTHER NATIONAL PENN BANK SUBSIDIARY BOARDS
Outside Directors only
Board Meeting Fee (per meeting attended)
 
$ 500






 
28

--------------------------------------------------------------------------------

 
